Exhibit 10.24

LOGO [g74168ex1024pg1.jpg]

February 10, 2009

Jeffrey Von Deylen

[                                    ]

[                                    ]

Dear Jeff:

This letter, once countersigned by both parties, is effective retroactive to
October 16, 2008, amends your employment agreement dated October 1, 2006, as
amended on December 4, 2008, (“Agreement”), and confirms your appointment as SVP
Global Operations and Client Services in addition to your existing role as CFO,
reporting to the Chief Executive Officer, pursuant to section 3(a) of your
Agreement. In this new capacity you shall have the additional responsibilities
for Operations and Global Client Services.

Your new Base Salary pursuant to section 4(a) of the Agreement shall be $370,000
per annum. You further agree that any appointment of a new CFO by SAVVIS in the
future and the removal of those responsibilities and title from you in the event
SAVVIS were to so elect, or your removal from the Board of Directors, shall not
be Good Reason pursuant to your Agreement. All other terms of your Employment
Agreement remain unchanged.

If you have any questions or desire any additional information, please do not
hesitate to contact me or Phil. Please acknowledge your agreement by signing
below and returning a copy to my attention.

Sincerely,

 

/s/ Mary Ann Altergott

         Mary Ann Altergott          Senior Vice President          Corporate
Services         

/s/ Jeffrey Von Deylen

     

2/12/2009

   Jeffrey Von Deylen       Date   

 

Savvis           1 Savvis Parkway, Town & Country, MO 63017 www.savvis.net      
        Office: 314.628.7830 Fax: 888.203.7405